Citation Nr: 0508836	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-25 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left lung nodule.  

2.  Entitlement to an effective date prior to October 6, 
1995, for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
July 1980, from November 1990 to April 1991, and from 
February 1993 to July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).

In September 1994, the RO in pertinent part denied service 
connection for a lung disability, characterized as an upper 
respiratory infection, nodule of the left lung.  The veteran 
disagreed with this decision and a statement of the case 
(SOC) was issued in February 1996.  A VA Form 9 was received 
in April 1996.  The veteran indicated he wanted a hearing 
before a member of the Board but did not specify whether he 
wanted a hearing in Washington, DC or a travel board hearing.  
Instead, he indicated that he wanted a hearing at the RO with 
a hearing officer.  A RO hearing was held in November 1996 
and a transcript of that hearing is associated with the 
claims folder.  On review, it appears the veteran was 
requesting a RO hearing rather than a Board hearing and that 
his request for a hearing was satisfied.  In April 1997, July 
1998, and March 1999, the RO issued supplemental statements 
of the case (SSOC) continuing the denial of service 
connection.  

In December 1999, the RO granted an increased evaluation for 
PTSD to 100 percent effective October 28, 1997.  The veteran 
disagreed with the effective date for the increase and in 
February 2002, the RO granted an earlier effective date to 
October 6, 1995.  The veteran disagreed with this effective 
date and subsequently perfected this appeal.  On his VA Form 
9, the veteran requested a hearing before a member of the 
Board sitting at the RO.  In December 2003, the RO sent the 
veteran a letter acknowledging his request for a travel board 
hearing.  A handwritten notation on the letter indicates 
"delete from travel board per veteran's request on 
7/18/04."  Thus, it appears the veteran has withdrawn his 
request for a hearing on this issue.  

In July 1998, the RO furnished a SOC addressing the following 
issues: service connection for asthma; service connection for 
shortness of breath and wheezing due to undiagnosed illness; 
service connection for positive PPD; service connection for 
chest pain due to undiagnosed illness; service connection for 
stomach conditions due to undiagnosed illness; and an 
increased evaluation for a left eye disability.  On review, 
it appears that the veteran did not perfect an appeal of 
these issues and therefore, they are not for consideration.  
The July 1998 SOC also addressed entitlement to an increased 
evaluation for PTSD and it appears that the veteran perfected 
an appeal of this issue.  However, the December 1999 increase 
to 100 percent for PTSD was a full grant of that issue and 
therefore, it is also not before the Board.  

In December 2000, the veteran requested an increased 
evaluation for his service-connected skin condition.  This 
matter is referred to the RO for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran (1) of the 
evidence necessary to substantiate his claim; (2) of the 
information and evidence that he is responsible for 
providing; (3) of the evidence that VA will attempt to 
obtain; and (4) request that the veteran provide any evidence 
in his possession that pertains to his claim.  See 
38 U.S.C.A. §§ 5102, 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

On review of the claims folder, the Board was unable to 
identify any correspondence notifying the veteran of VA's 
duties pursuant to the VCAA with respect to the issues 
currently on appeal.  As such, this case must be remanded for 
compliance with the VCAA.  

Accordingly, this case is REMANDED as follows:  

1.  The RO must send the veteran a 
letter:

(a) Notifying him of the information and 
evidence necessary to substantiate a 
claim for service connection for a left 
lung nodule, and of the information and 
evidence necessary to substantiate his 
claim for an effective date prior to 
October 6, 1995 for a 100 percent 
evaluation for PTSD;  

(b) Notifying him of the information and 
evidence he is responsible for providing; 

(c) Notifying him of the evidence that VA 
is responsible for obtaining; and

(d) Requesting that he provide any 
evidence in his possession that pertains 
to his claims.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to service connection for a 
left lung nodule and entitlement to an 
effective date prior to October 6, 1995 
for a 100 percent evaluation for PTSD.  
All applicable laws and regulations 
should be considered.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




